Supreme Court
                                                                      No. 2013-180-Appeal.



                Michael Lawton                      :

                       v.                           :

 Fairway Independent Mortgage Corporation,          :
                   et al.                           :


                                           ORDER


       The plaintiff, Michael Lawton, appeals from a Superior Court summary judgment in

favor of the defendants, Mortgage Electronic Registration Systems, Inc., OneWest Bank, FSB.,

and OWB REO, LLC. This case came before the Supreme Court at a session in conference

pursuant to Article I, Rule 12A(3)(b) of the Supreme Court Rules of Appellate Procedure. At

this time, we proceed to decide this case without further briefing and argument.

       This appeal is not properly before the Court. Under “[Article I,] Rule 4(a) [of the

Supreme Court Rules of Appellate Procedure], a notice of appeal must be filed ‘within twenty

(20) days of the date of the entry of the judgment.’” Iozzi v. City of Cranston, 52 A.3d 585,

588 (R.I. 2012) (quoting Rule 4(a)). “It is well settled that ‘the time specified in Rule 4(a) is

mandatory, and that once the prescribed time has passed there can be no review by way of

appeal.’”   Id. (quoting Wachovia Bank v. Hershberger, 911 A.2d 278, 279-80 (R.I. 2006)

(mem.)). Judgment in the instant case was entered on April 11, 2013, and the plaintiff filed his

notice of appeal on May 7, 2013, more than twenty days thereafter. Thus, the plaintiff’s notice

of appeal was untimely, and this case must be dismissed.

       Accordingly, the plaintiff’s appeal is denied and dismissed.



                                                1
Entered as an Order of this Court on this 25th day of September, 2014.

                                     By Order,



                                                    /s/
                                     Clerk




                                        2
                          RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                               Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:      Michael Lawton v. Fairway Independent Mortgage Corporation, et
                    al.

CASE NO:            No. 2013-180-Appeal.

COURT:              Supreme Court

DATE ORDER FILED:   September 25, 2014

JUSTICES:           Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:         N/A – Court Order

SOURCE OF APPEAL:   Providence County Superior Court

JUDGE FROM LOWER COURT:

                    Associate Justice Bennett R. Gallo

ATTORNEYS ON APPEAL:

                    For Plaintiff: George E. Babcock, Esq.

                    For Defendants: Paul J. Bogosian, Jr., Esq.